Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Cannon Jay Ebarb, Appellant                            Appeal from the 124th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 44,105-
 No. 06-17-00032-CR          v.                         B). Opinion delivered by Chief Justice
                                                        Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the order of adjudication to recite the correct offense
for which Ebarb was convicted as aggravated assault with a deadly weapon, to recite the correct
statute of the offense as Section 22.02(a)(2) of the Texas Penal Code, to recite the correct degree
of the offense as a second degree felony, to recite that the plea to the enhancement paragraph was
“True,” and to recite that the finding on the enhancement paragraph was “True.”. As modified,
the judgment of the trial court is affirmed.
       We note that the appellant, Cannon Jay Ebarb, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED DECEMBER 8, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk